Citation Nr: 1629770	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-27 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to a rating in excess of 10 percent prior to April 8, 2015, and in excess of 20 percent thereafter for low back strain.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy of the sciatic nerve associated with service-connected low back strain.

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy of the anterior crural nerve associated with service-connected low back strain.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1990.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the claims was subsequently transferred to the RO in Seattle, Washington.

The Board notes that following a June 2014 statement of the case, the Veteran did not file a VA Form 9 appeal.  However, in June 2014, the Veteran did file a VA Form 21-4138 statement in which he provided arguments disagreeing with the June 2014 statement of the case.  Therefore, since the Board must liberally construe the Veteran's arguments for purposes of determining whether they raise issues on appeal, the Board accepts the June 2014 statement from the Veteran in lieu of a Form 9 as a timely filed substantive appeal.  Thus, the Board has jurisdiction over the claims at this time.  See 38 C.F.R. §§ 20.202, 20.302 (2015).

While the claims were pending, the RO issued a decision in June 2014 granting a 10 percent evaluation for low back strain and a separate 10 percent evaluation for right leg radiculopathy affecting the sciatic nerve, effective April 20, 2012.  A May 2015 rating decision increased the rating for low back strain to 20 percent, effective April 8, 2015, and granted another separate 10 percent rating for right leg radiculopathy affecting the anterior crural nerve, effective April 8, 2015.  The Board notes that since the rating criteria for spinal disabilities contemplates associated objective neurological abnormalities, including right leg radiculopathy, these issues are also before the Board as part of the appeal for an increased rating for the low back.


FINDINGS OF FACT

1.  A November 1990 rating decision denied service connection for a bilateral knee disability.

2.  Evidence received after the November 1990 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a bilateral knee disability.

3.  A bilateral knee disability is etiologically related to the Veteran's active service.

4.  Prior to April 8, 2015, the Veteran's back disability was manifested by limitation of motion; forward flexion of the thoracolumbar spine was not limited to 60 degrees or less, the combined range of motion of the thoracolumbar spine was not limited to 120 degrees or less, and the disability did not result in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, or incapacitating episodes.

5.  Beginning April 8, 2015, the Veteran's back disability has been manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; the disability has not resulted in ankylosis of the entire thoracolumbar spine or incapacitating episodes.

6.  The Veteran's right lower extremity radiculopathy involving the sciatic nerve has more nearly approximated moderate incomplete paralysis than moderately severe incomplete paralysis of the nerve.

7.  The Veteran's right lower extremity radiculopathy involving the anterior crural nerve has more nearly approximated moderate incomplete paralysis than moderately severe incomplete paralysis of the nerve.


CONCLUSIONS OF LAW

1.  The November 1990 rating decision is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final November 1990 rating decision is new and material; the criteria to reopen the claim for service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).

4.  Prior to April 8, 2015, the criteria for an evaluation in excess of 10 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

5.  Beginning April 8, 2015, the criteria for a 40 percent evaluation, but not higher, for a back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.14, 4.40, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

6.  The criteria for a 20 percent evaluation, but not higher, for radiculopathy involving the right lower extremity sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.6, 4.7, 4.123, 4,124a, Diagnostic Code 8620 (2015).

7.  The criteria for a 20 percent evaluation, but not higher, for radiculopathy involving the right lower extremity anterior crural nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.6, 4.7, 4,124a, Diagnostic Code 8526 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), service personnel records, available private treatment records, and post-service VA medical records have been obtained.  

With regard to a bilateral knee disability, the Board notes that the evidence currently of record is sufficient to reopen the Veteran's claim and establish entitlement to service connection for a bilateral knee disability.  Therefore, no further development is required before the Board decides the appeal.

With regard to low back strain, the Veteran was also afforded VA examinations in December 2012 and April 2015 and a VA addendum opinion in February 2013.  The Board finds the December 2012 and April 2015 examination reports to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The VA examiners address all applicable rating criteria for the Veteran's low back disability and associated radiculopathy.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claims.

Bilateral Knee Disability 

Legal Criteria

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A  (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background and Analysis

In June 1990, the Veteran filed a claim to establish service connection for a bilateral knee disability.  The claim was denied by the RO in a November 1990 rating decision.  The Veteran did not disagree with the November 1990 rating decision and it became final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The basis of the RO's November 1990 denial was that there was no post-service medical evidence of a bilateral knee disability.  The evidence of record at the time of the November 1990 rating decision included the Veteran's service treatment records.  

In April 2012, the Veteran filed a claim of entitlement to service connection for a bilateral knee disorder secondary to Rocky Mountain Spotted Fever.  The March 2013 rating decision on appeal declined to reopen the Veteran's claim on the basis that no new and material evidence had been submitted.

Service treatment records (STRs) are positive for symptoms of bilateral knee pain.  In September 1988 STRs, the Veteran reported bilateral knee pain and periodic giving way of the right knee since a tick bite three years prior that was treated for Rocky Mountain Spotted Fever; he was given a diagnosis of arthralgia.  An October 1988 periodic examination noted slight tenderness of the right knee and that knee pain was associated with a two-week hospitalization in 1985 following a tick bite.  A February 1990 radiology report found no fracture, dislocation, or joint effusion of the bilateral knees.  The Veteran reported symptoms of bilateral knee pain in an April 1990 report of medical history that noted persistent bilateral knee arthralgia that was treated with Motrin in September 1988.  An April 1990 separation examination reported bilateral knee grinding and full range of motion of the right knee. 

A May 1990 private treatment record indicated that the Veteran had bilateral rotational instability and suspected anterior cruciate laxity. 

In November 1990, the Veteran contended that his bilateral knee pain and giving way of the knees was caused by crawling under aircraft in active service and that the symptoms continued since.  He reported that his left active service because his knees became too painful and that his knee pain prevented him from climbing stairs or getting out of chairs.

A September 2004 private treatment record noted that the Veteran reported left knee pain for over ten years.  A March 2014 private treatment record indicated the Veteran had longstanding knee pain and grinding in the left knee with crepitus and assessed mild osteoarthritis of the left knee. 

In December 2014, multiple statements by the Veteran's friends and family were submitted that discussed the Veteran's worsening bilateral knee pain.  J.W., S.B., and L.M. reported that the Veteran's knee pain limited his activities for the past 20 years.  The Veteran's mother recalled that the Veteran wrote her letters in service regarding his knee pain.  G.S. indicated that he served with the Veteran from 1988 to 1990 and saw him have difficulty climbing ladders, stairs, or standing up after kneeling on the ground and that he had a noticeable limp after working.  C.M. reported that he worked on aircraft with the Veteran in active service that required constant stooping, crawling, and kneeling under aircraft.  He noted that the Veteran had knee pain after being bitten by a tick and was unable to complete physical fitness tests due to issues with his knees and other joints.

A December 2014 VA radiology report gave an impression of bilateral tricompartmental degenerative arthrosis for the Veteran's symptoms of knee pain.

In a January 2015 statement, the Veteran reported that his knee pain began on his first in-service assignment and worsened around 1986 to 1988, causing difficulty climbing ladders and standing after working underneath aircraft.  He recalled that he slept on his couch at home because the pain prevented him from climbing the stairs to his bedroom.  The Veteran stated that his pain continued to worsen, affected his ability to work and maintain personal relationships, and that he was told in December 2014 that he had bilateral knee arthritis and bone spurs.

In an April 2015 VA Disability Benefits Questionnaire the Veteran was diagnosed with bilateral knee tendonitis and degenerative arthritis with symptoms of limitation of flexion, pain, crepitus, and reduced strength on bilateral flexion and extension that resulted in functional limitations of being unable to kneel, crawl, stoop, climb ladders, or squat more than once without difficulty and assistance by the upper extremities.  The examiner reviewed the claims file and opined that the Veteran's bilateral knee disability was at least as likely as not related to active service.  The examiner found the Veteran's knee problems began in 1986 from daily crawling on concrete underneath airplanes based on a review of STRs noting knee problems in active service and the statements of two former service members attesting to the Veteran's knee problems in service.

The Board finds the Veteran's January 2015 lay statement, December 2014 statements by G.S. and C.M., and April 2015 VA examination report to be new and material, as the statements and examination report are not cumulative or redundant of evidence previously of record and relate to previously unestablished elements of entitlement to service connection for a bilateral knee disability.  Specifically, the lay statements and VA examination report support the presence of the claimed disability and a relationship to active service.  Accordingly, reopening of the claim is in order.

Additionally, the Board finds that service connection for a bilateral knee disability is warranted. 

The medical evidence adequately establishes that the Veteran currently has a bilateral knee disability.  Further, the Board has found the Veteran's statements concerning the nature of his bilateral knee symptoms to be competent and credible.  The Board notes that the Veteran's DD Form 214 stated the Veteran's primary specialty was avionics systems technician, consistent with the Veteran's lay statements regarding his in-service symptoms, and further supported by the lay statements submitted by the Veteran's friends and family regarding his knee pain in service and since.  Moreover, the April 2015 VA examination report confirming a bilateral knee diagnosis provides a medical opinion linking the Veteran's bilateral knee disability to active service.  

The Board finds the evidence supporting service connection for a bilateral knee disability is at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for a bilateral knee disability is warranted.

Low Back Strain

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's low back strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran's separate ratings for right lower extremity radiculopathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8620 for neuritis of the sciatic nerve and under 38 C.F.R. § 4.124a, Diagnostic Code 8526 for incomplete paralysis of the anterior crural nerve.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  

A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or forward flexion of the cervical spine is greater than 30 degrees but not greater than 45 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2015) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2015) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2015) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

There are several notes set out after the diagnostic criteria, which provide the following: 

First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. 

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. 

Fourth, each range of motion should be rounded to the nearest 5 degrees.  

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under Diagnostic Code 8520 for the sciatic nerve, a 10 percent evaluation is warranted for mild incomplete paralysis, a 20 percent evaluation is warranted for moderate incomplete paralysis, and a 40 percent evaluation is warranted for moderately severe incomplete paralysis.  A 60 percent evaluation is appropriate for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Diagnostic Codes 8620 and 8720 are Diagnostic Codes that apply to neuritis and neuralgia of the sciatic nerve.  The schedular criteria are the same as those for Diagnostic Code 8520 as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2015).

Under Diagnostic Code 8526 for the anterior crural nerve (femoral), a 10 percent evaluation is warranted for mild incomplete paralysis, a 20 percent evaluation is warranted for moderate incomplete paralysis, and a 30 percent evaluation is warranted for severe incomplete paralysis.  A 40 percent evaluation is appropriate for complete paralysis of the femoral nerve with paralysis of quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Note Diseases of the Peripheral Nerves.

The Board observes that the words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a noncompensable evaluation for residuals of a fracture of the transverse process at L-3, effective June 1990.  In April 2012, the Veteran claimed that the disability warranted an increased rating.  In a June 2014 rating decision, a Decision Review Officer (DRO) increased the Veteran's evaluation to 10 percent, effective April 20, 2012, recharacterized the Veteran's back disability as a low back strain, and granted a separate 10 percent rating for radiculopathy of the right lower extremity affecting the sciatic nerve, effective April 20, 2012.  A May 2015 rating decision increased the Veteran's low back evaluation to 20 percent, effective April 8, 2015, and granted an additional separate 10 percent rating for radiculopathy of the right lower extremity affecting the anterior crural nerve, effective April 8, 2015.

For the reasons explained below, the Board has determined that an evaluation in excess of 10 percent prior to April 8, 2015, and a 40 percent evaluation, but not higher, thereafter is warranted for the service-connected low back disability.  In addition, the Board finds that 20 percent evaluations, but not higher, for radiculopathy of the right lower extremity sciatic and anterior crural nerves are warranted.   

The Veteran submitted a VA Disability Benefits Questionnaire (DBQ) dated December 2011 that noted the Veteran's history of an L-3 fracture with symptoms of back pain, muscle spasms, and tenderness.  The DBQ provided a diagnosis of osteoarthritis and indicated that it was unable to assess range of motion.

In a December 2012 VA examination report, the Veteran reported flare-ups of pain every two to three weeks that were not incapacitating.  The examiner measured range of motion of 90 degrees or greater forward flexion, 5 degrees extension, 15 degrees lateral flexion, and 25 degrees lateral rotation, with no additional limitation of motion due to painful motion or upon repetition.  The examiner reported functional loss of less movement than normal, weakened movement, excess fatigability, pain on movement, interference with sitting, standing, and/or weight-bearing, and mild spinal tenderness at L-1.  The Veteran had reduced muscle strength of 4/5 at the bilateral hips, knees, and ankles, hypoactive deep tendon reflexes at the bilateral knees, and no intervertebral disc syndrome (IVDS).  The Veteran tested positive straight leg raising on the right, and the examiner opined that the Veteran had right lower extremity radiculopathy manifested by mild constant pain and moderate intermittent pain involving the sciatic nerve that was overall mild in severity.  The examiner noted that the Veteran had arthritis and that his back disability impacted his ability to work more than sedentary, light, and limited moderate activity with no repetitive bending and limited ambulation to 15 minutes every hour.

In March 2013, the VA examiner clarified that the Veteran's current back symptoms were most likely related to "intervening, interceding events after service," diagnosed as degenerative arthritis of the spine, and determined that the fractured transverse process at L-3 had healed.

A March 2014 private treatment record indicated the Veteran had long history of low back pain with no radiculopathy, saddle anesthesia, foot drop, or weakness in the feet.  The treatment provider found normal deep tendon reflexes and that protective sensation to the lower extremities was intact.

In December 2014, the Veteran's friends and family submitted statements noting the Veteran's back pain worsened over time and that he had difficulty working, participating in leisure activities, and keeping up with his chores at home.

In January 2015, the Veteran reported that he was fired from a job due to functional limitations caused by back and knee pain.

In connection with January 2015 VA treatment, the Veteran reported back pain that was exacerbated by walking, prolonged standing, or sitting on hard surfaces with pain, numbness, and tingling radiating down the bilateral lower extremities.  The VA treatment provider found no electromyograph (EMG) evidence of lumbosacral radiculopathy.
 
In an April 2015 VA examination report, the Veteran reported that his back pain worsened in the last three years and radiated to the right lower extremity.  The examiner diagnosed lumbar strain and IVDS.  The examiner found active range of motion was 40 degrees forward flexion, with pain beginning at 25 degrees, 15 degrees extension, with pain beginning at 10 degrees, 15 degrees right lateral flexion, with pain beginning at 10 degrees, 20 degrees left lateral flexion, with pain beginning at 10 degrees, and 25 degrees bilateral rotation, with pain beginning at 10 degrees and no additional limitation of motion upon repetition.  The examiner noted functional loss of less movement than normal and pain on movement, with tenderness and guarding that did not result in abnormal gait or spinal contour.  

Muscle strength was 4/5 at the left hip and bilateral knees and the examiner found normal deep tendon reflexes, light touch sensations, and negative straight leg raising.  The examiner found right lower extremity radiculopathy was manifested by moderate intermittent pain and mild paresthesias that affected the right femoral and sciatic nerves and opined that the severity was mild.  The examiner found that IVDS did not result in any incapacitating episodes within the past 12 months.  The examiner opined that the Veteran was very limited in his ability to twist or bend at the waist and could not twist or bend when carrying two to three pounds, work overhead for more than a brief moment without weight, lift more than 15 pounds once or twice, reach while bending at the waist, or stay seated or standing for more than half an hour without changing position.  The examiner further opined that the Veteran's back disability had contributing factors of pain, weakness, fatigability, and incoordination with additional limitations during flare-ups or after repeated use of approximately 25 degrees forward flexion, 15 degrees extension, 5-10 degrees lateral flexion, and 5 degrees lateral rotation.  

For the period prior to April 8, 2015, the Board finds that the criteria for an evaluation greater than 10 percent for a low back disability are not met.  The preponderance of the evidence demonstrates that the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees, and muscle spasm or guarding was not severe enough to result in abnormal gait or spinal contour.  The April 2012 VA examination accounted for the Deluca factors and showed that even when all pertinent disability factors are considered, the Veteran's forward flexion was not limited to 60 degrees or less and the combined range of motion of the thoracolumbar spine was not limited to 120 degrees or less.  The evidence also fails to demonstrate the presence of ankylosis of the lumbar spine or IVDS prior to April 8, 2015, so a higher rating on that basis is not warranted.

For the period beginning April 8, 2015, the Board finds that the criteria for a 40 percent evaluation, but not higher, have been met.  The April 2015 VA examination report accounted for the Deluca factors and indicated that forward flexion of the thoracolumbar spine was limited to 30 degrees or less due to pain; however, even when all pertinent disability factors are considered, the Veteran did not have unfavorable ankylosis of the lumbosacral spine.  Instead, the evidence of record reflects that he has retained movement of his spine in all ranges of motion tested.  Therefore, a 40 percent rating, but not higher, is warranted on that basis.  The evidence also indicates that the Veteran had not experienced incapacitating episodes requiring bedrest prescribed by a physician at any point during the period of the claim so a higher rating on the basis of incapacitating episodes is also unwarranted.

The Board also finds that the criteria for 20 percent evaluations for right leg radiculopathy, rated as neuritis of the sciatic nerve and incomplete paralysis of the anterior crural nerve, are met.  The foregoing evidence shows that the sciatic and anterior crural nerve involvement is manifested by pain, paresthesias, and numbness, with impaired reflexes and consistent decreased strength at the knees.  Although the December 2012 and April 2015 examination reports characterized the right leg radiculopathy as mild, the Board resolves reasonable doubt in the Veteran's favor and concludes the presence of moderate incomplete paralysis of the sciatic and anterior crural nerves based on objective evidence of diminished strength and reflexes.  

The evidence does not show that the right leg radiculopathy warrants ratings in excess of 20 percent for either nerve because there is no evidence that the right leg neurological symptomatology causes any impairment of the lower extremity characterized by actual paralysis.  The Veteran's symptoms have primarily included mild to moderate sensory involvement, as evidenced by pain and paresthesias, muscle weakness described as 4/5, and reduced reflexes that were characterized as hypoactive.  The record also does not reflect loss of sensation and there is consistent normal muscle tone and no trophic changes.  The Board concludes that this more nearly approximates the criteria for moderate than moderately severe impairment.

Further, the Board has considered whether there is any other schedular basis to assign a separate rating during this period.  Although the Veteran reported numbness and tingling into the left lower extremity in January 2015, the evidence does not support a finding of radiculopathy in the left leg during the period of the claim.  Additionally, the medical evidence does not suggest and the Veteran does not contend that he experiences any other neurological symptoms, such as bladder or bowel impairment, due to his service-connected low back disability.  Thus, additional separate ratings for neurological impairments associated with the lumbar spine are not warranted.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting additional staged ratings but for the reasons explained above has determined that a rating in excess of 10 percent prior to April 8, 2015, and in excess of 40 percent thereafter for a back disability and ratings in excess of 20 percent for right leg radiculopathy of the sciatic and anterior crural nerves are not warranted.

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of pain, stiffness, paresthesias, incoordination, weakness, and tenderness, and the functional limitations caused by the symptoms are contemplated by the schedular criteria.  In addition, higher ratings are available for greater impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor in finding that a 40 percent schedular rating is warranted for a low back strain for the period beginning April 8, 2015, and 20 percent schedular ratings are warranted for right leg radiculopathy involving the sciatic and anterior crural nerves.



ORDER

New and material evidence having been received; the Veteran's claim for entitlement to service connection for a bilateral knee disability is reopened.

Service connection for a bilateral knee disability is granted.

The Board having determined that the Veteran's back disability warrants a 10 percent evaluation prior to April 8, 2015, and a 40 percent evaluation thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that the Veteran's right leg radiculopathy of the sciatic nerve warrants a 20 percent evaluation, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that the Veteran's right leg radiculopathy of the anterior crural nerve warrants a 20 percent evaluation, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


